Citation Nr: 0929965	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a vascular condition, 
also claimed as residuals of a cold-weather injury to the 
lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1953 
to September 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
August and December 2005 and July 2006 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, denying the Veteran's claim for service 
connection for a vascular condition involving his lower 
extremities.

Because of the Veteran's age, the Board has advanced this 
appeal on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Regrettably, however, the Board must remand this case to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.


REMAND

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection is established either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a 
case involving a claim for compensation (and specifically 
service connection), VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, the Veteran's VA treatment records show his current 
medical problems include a vascular condition described as 
poor circulation in his lower extremities, affected by cold 
weather.  His private treatment records include an August 
2006 letter from a nurse practitioner, A.L.K., indicating he 
has "a debilitating chronic cold sensation of the bilateral 
legs, as well as a sensation of burning, tingling of the 
lower extremities."  Other records from a private clinic 
also include his patient profile discussing these same type 
problems of burning, tingling and loss of sensation in his 
lower extremities; leg pain and cramps; and lower extremity 
neuropathy.  So there is competent medical evidence he has 
the claimed disability.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed, to at least the confirm 
the Veteran has it; without this minimum level of proof, 
there is no valid claim).

Consequently, the determinative issue is whether the 
Veteran's lower extremity vascular condition is somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this purported relationship between his current 
lower extremity vascular disability and his military service, 
the Veteran asserts this condition developed while he was 
stationed in Korea in January 1954, as a result of being 
exposed to extremely cold weather.  See his May 2005 
Application for VA Compensation and/or Pension, VA Form 21-
526.  Even as a layman, he is competent to proclaim having 
served in this type of frigid weather in Korea and to have 
contemporaneously experienced symptoms like numbness, 
tingling, a burning sensation, etc., in his lower 
extremities.  The question of whether he is competent to 
testify concerning these alleged events in service is 
different from whether his testimony regarding these claimed 
events is also credible.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See also Rucker v. Brown, 10 
Vet. App. 67 (1997).

The Board sees the Veteran's service treatment records (STRs) 
are mostly missing, so not available for consideration in 
assessing whether he had any relevant complaints while in 
service or received any relevant evaluation or treatment.  
An August 2005 formal finding on the unavailability of his 
service records provides that, in June 2005, VA had submitted 
a PIES request to the National Personnel Records Center 
(NPRC) for his STRs and service verification and had sent him 
a letter as well requesting that he provide any original or 
copies of his DD Form 214 and any STRs in his personal 
possession or complete a Request for Information Needed to 
Reconstruct Medical Data.  That same month, he provided a 
certified copy of his DD Form 214 and the NPRC responded that 
his service records were likely destroyed in a 1973 fire 
there and, thus, not available for consideration.  Hence, the 
Board finds the RO made reasonable attempts to obtain his 
service records and that further attempts to obtain these 
records would be futile.  See 38 C.F.R. § 3.159(c)(2) and 
(3).

When, as here, the Veteran's military records have been lost 
or presumably destroyed, through no fault of his, VA has a 
heightened duty to consider the applicability of the benefit-
of-the-doubt rule, to assist him in developing his claim, and 
to discuss the reasons and bases for its decision.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Court addressed lay evidence as potentially competent to 
support the presence of a disability, including during 
service, even when, as here, not corroborated by 
contemporaneous medical evidence.  So, again, despite is 
missing STRs, the Veteran is competent to proclaim having 
served in frigid weather in Korea and to have 
contemporaneously experienced symptoms like numbness, 
tingling, a burning sensation, etc., in his lower 
extremities.  

That said, the Veteran's lay competency and his missing STRs, 
alone, while indeed unfortunate, do not obviate the need for 
him to still have medical nexus evidence supporting his claim 
by suggesting a correlation between his current lower 
extremity vascular impairment and his military service, 
especially the cold-weather injury he claims to have 
sustained while stationed in Korea.  See Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).  

Concerning this purported correlation, the August 2006 letter 
from the private nurse practitioner, A.L.K., provides that 
"it is possible that [the Veteran's] symptoms could be 
directly related to cold injury sustained during his military 
service."  But an equivocal opinion like this is not a 
sufficient basis upon which to grant service connection.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(indicating that a doctor's opinion suggesting a condition 
"may be" related to service is too speculative when phrased 
in such equivocal language because this is tantamount to 
saying the condition just as well ""may not be" related to 
service).  See, too, Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); and 
Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(while an absolutely accurate determination of etiology is 
not a condition precedent to granting service connection, nor 
is definite etiology or obvious etiology, a doctor's opinion 
phrased in terms of "may or may not" be related to service is 
an insufficient basis for an award of service connection).

So further medical commented is needed to determine the 
likelihood that the Veteran's current lower extremity 
vascular impairment is attributable to his military service.  
38 C.F.R. § 3.159(a)(1) and (2).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA C&P 
examination to assess the nature and 
etiology of his asserted lower extremity 
vascular condition.  A medical opinion is 
especially needed as to whether it is at 
least as likely as not this current 
disorder is related to the Veteran's 
military service from September 1953 to 
September 1955 - and, in particular, to 
exposure to extremely cold, frigid 
weather while stationed in Korea during 
the Korean Conflict.

Inform the designated C&P examiner that 
the term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.  

2.  Then readjudicate the claim for 
service condition for a lower extremity 
vascular condition in light of the 
additional evidence.  If the disposition 
remains unfavorable, send the Veteran and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

